Andrews, P. J.
This .action is brought to recover $400 for work done upon four buildings situated on West One Hundred and Seventeenth street, in the city of New York, and for material furnished in connection with such work, and has been tried twice.
On the first trial the plaintiff recovered a judgment of $200, with costs, which was reversed by the Appellate Term (32 Misc. Rep. 714), on the ground that there was not sufficient proof of the plaintiff’s damages or of the reasonable value of the work actually done by him under the contract. Upon the last trial such proof was furnished and abundantly supports the judgment which was rendered.
As I cannot discover that any error of law was committed upon the trial, I am of the opinion that the judgment should be affirmed, with costs.
O’Gorman and Blanchard, JJ., concur.
Judgment affirmed, with costs.